Case 2:21-cv-03011-SVW-AS Document 17 Filed 08/19/21 Page 1 of 2 Page ID #:64



  1

  2

  3

  4

  5

  6

  7                             UNITED STATES DISTRICT COURT
  8                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10   STACEY ANN FOSTER,                     Case No. CV 21-3011-SVW (AS)
 11                          Plaintiff,
                                             ORDER ACCEPTING FINDINGS,
 12           v.
                                             CONCLUSIONS AND RECOMMENDATIONS
 13
      GENERAL PAUL M. NAKASONE,              OF UNITED STATES MAGISTRATE JUDGE
 14

 15                          Defendant.
 16

 17
           Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 18
      Complaint,   all        of   the    records     herein,    and   the    Report   and
 19
      Recommendation of a United States Magistrate Judge.                    After having
 20
      made a de novo determination of the portions of the Report and
 21
      Recommendation to which Plaintiff’s Objections were directed, the
 22
      Court    finds    that       Plaintiff’s      Objections   to    the   Report    and
 23
      Recommendation are without merit and do not cause the Court to
 24
      reconsider       its    decision     to    accept    the    Magistrate      Judge’s
 25
      conclusions and recommendations.               Accordingly, the Court accepts
 26
      the findings, conclusions and              recommendations of the Magistrate
 27
      Judge.
 28
Case 2:21-cv-03011-SVW-AS Document 17 Filed 08/19/21 Page 2 of 2 Page ID #:65



  1         IT IS ORDERED that Judgment shall be entered dismissing this
  2   action with prejudice.
  3

  4         IT IS FURTHER ORDERED that the Clerk serve copies of this

  5   Order on Plaintiff at her current address of record.

  6

  7   DATED: August 19, 2021

  8

  9                                            ______________________________
                                                     STEPHEN V. WILSON
 10                                            UNITED STATES DISTRICT JUDGE
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           2
